Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Phull et al. (US 9,227,990 B2, IDS) in view of Ray et al. (“Tenofovir alafenamide: A novel prodrug of tenofovir for the treatment of human immunodeficiency virus,” Antiviral Research, 2016 Vol. 125, pp 63-70), Shahar et al. (US 20160199396 A1) and OARAC ( “Guidelines for the use of antiretroviral agents in HIV-1-infected Adults and adolescents,” https://clinicalinfo.hiv.gov/sites/default/files/guidelines/documents/AdultandAdolescentGL.pdf , down loaded in 2020)
Phull et al. teach the tenofovir prodrug employed herein
    PNG
    media_image1.png
    155
    247
    media_image1.png
    Greyscale
, or its pharmaceutical acceptable salts, particularly, fumarate salt, pharmaceutical composition comprising the same and method of using the same for treating viral infection. The composition may further comprises one or more pharmaceutically acceptable carriers and optionally other therapeutic ingredients. The composition may administered by any route appropriate to the condition to be treated, such as oral, topical or parenteral. See, particularly, the abstract, col.3, lines 30-60, col. 8, lines 59 to col. 9, line 20, col. 10, lines 5-17, col. 13, lines 23-45. 
Phull et al. do not teach expressly a pharmaceutic composition comprising the compound herein with carriers in the particular dosage forms, such as tablet, in the amounts recited herein, and in combination with other particularly known antiviral agents as recited in claim 1, such as ritonavir, and method of using the same for treating retroviral (e.g., HIV), HBV or HCV infection. 
However, Ray et al. reveals that tenofovir and its prodrugs: 
    PNG
    media_image2.png
    127
    437
    media_image2.png
    Greyscale
 have been known in the art for treatment of HIV infection, particularly, in combination with other known antiviral agents. See, particularly, pages 64 and 68. 
OARAC reveals that tenofovir prodrug containing combinational antiretroviral regimens, such as DTG (aka dolutegravir) plus TAF/FTC(emtricitabine) or TDF/FTC, EVA/c/TAF/FTC. EVG/c/TDF/FTC, RPV/TDF/FTC have been old and well-known in the art. See, pages F6-F7. Tenofovir prodrugs, TDF or TAF, with FTC or 3TC (lamivudine) are active against both HIV and HBV. See, “What to Start: Initial combination regimens for antiretroviral-Naïve patients” pages F1-F35 (updated July 2016)”, particularly, page F-8. OARAC also discloses that approximately 5% to 10% of HIV-infected persons in the United States also have chronic HBV infection, and anti-retroviral regimen comprising TDF/FTC have been known for treating those co-infected persons. See, “Consideration for antiviral use in patients with coinfections”, pages J1-J21 (updated July 2016)”, particularly, pages J1-J2. For treatment of HIV/HCV co-infected patients, tenofovir prodrug, TAF and TDF, along with other antiretroviral agents, have been known to be suitable for concomitant with the known HCV drugs, such as daclatasvir, simeprevir, sofosbuvir, and ombitasvir/paritaprevir/ritonavir plus dasabuvir. See,  particularly, pages J-10. Peginterferon/ribavirin regimen has been an old and well-known regimen for treating HCV and direct-acting antiviral agents has been developed. See, page J6, the last paragraph. 
Shahar et al. teach unit dose, particularly, in the form of tablet, for treatment of HIV comprising tenofovir, ritonavir and pharmaceutical acceptable carrier and various excipients, wherein tenofovir may be in the form of prodrug salt, such as tenofovir disoproxil fumarate (TDF). See, particularly, the abstract, paragraph [0002] to [0006], [0011] to [0012], [0199] to [0210] and the claims. The dosage comprises from about 20% to about 85% by weight of total weight of all four pharmaceutically active ingredients. See, paragraph [0099]. In one particular embodiment, the tablet comprises about 150 mg to 350 mg of tenofovir disoproxil fumarate, about 100 mg to 300 mg of emtricitabine, about 75 mg to 800 mg of darunavir and about 100 mg, or <100 mg, or preferably <70 mg, of ritonavir. The amount of darunavir can be 75 mg, 150 mg, 300 mg, 400 mg 600 mg, or 800 mg. See, paragraph [0106].  Particle size of the mixture is a parameter to be optimized before the final formation of the tablet. See, particularly, the examples. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition in any of the conventional dosage forms, such as tablet, comprising the compound, or its fumarate salt of Phull et al., pharmaceutical acceptable carrier and excipients and to use the same as tenofovir prodrug for treating HIV infection, or co-infection with HBV/HCB . 
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition in any of the conventional dosage forms, such as tablet, comprising the compound, or its fumarate salt of Phull et al., pharmaceutical acceptable carrier and excipients and to use the same for treating persons of HIV infection or co-infection with HBV/HCB because the compound employed herein is a prodrug of tenofovir, which would have been reasonably expected to be similarly useful as other tenofovir prodrug, and tenofovir has been an old and well-known anti-viral agents used for treatment of HIV. The further incorporation of other known anti-viral agent, such as ritonavir, in the pharmaceutical composition would have been obvious as tenofovir has been known to be used with ritonavir. The employment of the tenofovir prodrug in place of other tenofovir prodrug (TDF or TAF) in place of a known antiviral regimen, such as DTG (aka dolutegravir) plus TAF/FTC or TDF/FTC, EVA/c/TAF/FTC. EVG/c/TDF/FTC, RPV/TDF/FTC would have been obvious for the same reasons.  Further, as to the amounts of the compound in the dosage form (claim 21) and the particle size recited (claims 7-8) herein, note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to claims 14-20, reciting therapeutic agents against known for treating HCV, the claims would have been obvious as tenofovir prodrugs have been known to be suitable for concomitant with anti-HCV agent in treatment of HIV/HCV co-infected patients. Furthermore, for treating HIV and/or HBV, the combination or concomitant of tenofovir prodrug and other known agents for treating HIV and/or HBV would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior ar. See In re Kerkhoven, 205 USPQ 1069.
Response to the Arguments
Applicants’ amendments, remarks and the declaration under 37 C.F.R. 1.132 submitted September 22, 2022 have been fully considered, but found unpersuasive.
Applicants contend that the cited references as  whole would not support the obviousness of claimed subject matter as the application demonstrates an unexpected beneficial result. The arguments are not probative. Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and unobvious and  of both statistical and practical significance. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.123 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e).. 
The declaration under 37 CFR 1.132 filed September 22, 2022 is insufficient to overcome the rejection of claims 1, 4-21 based upon Phull et al. in view of Ray et al., Shahar et al. and OARAC as set forth in the last Office action because:  the declaration fails to establish a prima facie case of unexpected result which would have been unexpected and unobvious and  of both statistical and practical significance. First, Phull et al. teach the employment of the tenofovir prodrug and other therapeutic agent. The employment of a combination or cocktail mixture of different anti-HIV agents in HIV treatment has been a common practice in the art. Thus, an additive effect of a combination of two anti-HIV would have reasonably expected. Further, the in vitro data would hardly support an unexpected result that would be of both statistical and practical significance. The declaration further contend that tenofovir prodrugs, such as TDF and TAF,  have been old and well-known in the art. However, TAF, as the newer form is known to be more efficient than TDF as lower doses in treating hepatitis B. Applicants argue that it would have not been expected the Tenofovir prodrug herein be effective against HIV in vitro as demonstrated in the application. The arguments are not tenable. Tenofovir prodrugs are indeed not the same. However, they are different in degree, not in kind. One of ordinary skill in the art would have reasonably expected that those tenofovir prodrugs be similar useful as tenofovir in treatment of HIV infection. 
Furthermore, there is no comparison of the claimed subject matter (the Tenofovir prodrug employed herein) with the closest prior art, Tenofovir or its other prodrugs.
Thus, the evidence on the record fails to establish a prima facie case unexpected results which re of both statistical and practical significance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627